Title: To Alexander Hamilton from Joseph Whipple, 4 June 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmth. New Hamp. June 4. 1791
Sir
In consequence of a Circular letter of the Asistant Secretary dated the 10th. of March last a few weeks since received, I herewith inclose you Returns of the decked Vessels built in the District of Portsmouth N. H. for two Succeeding years, the first commencing the 4th. of March 1789.
The Same letter Signifid to me your wish to have forwarded from time to time as they may come into my hands “any documents that have relation to the Commerce, Navigation, Fisheries, Manufactures, or Productions of the State, either in the time of the province, or in that of the Commonwealth.” This request shall be carefully attended to, & such documents forwarded, should any come to my hands. In the meantime, conceiving that such circumstances respecting those objects, which may have fallen under my own observation, or that have otherwise come to my knowledge would be acceptable, in lieu of such documents, I will now mention them generally.
Commerce & Navigation commenced at the earliest period of the Settlements on the River Piscataqua increasing gradually till the year 1775. From the year 1720 to 1760 there was a Considerable trade with Spain to which Nation were Shiped large quantities of Fish, Oak Timber, plank & Staves. From 1760 to 1775 Shipbuilding had so much greatly increased & there were annually built 30 to 40 Sail of two decked Vessels of 180 to 350 tons, besides Smaller ones, with one deck. The two decked Vessels were principally employed in supplying the English West India Islands with Sundries whence they proceeded to England freighted with the produce of the Islands & were sold in England. Many Vessels also going directly to different ports in England loaded with Lumber were there sold. A great Number of Ships were also built on acct of British merchants residing in England & Scotland. The Single decked Vessels (rigged Sloops, Schrs. & Brigs) were employed also in supplying the Islands with Lumber & Fish, which Supp[ly] voyages extended to the Dainish & Dutch Islands & Settlements on the main & also to those of France & Spain when they could get admittance into their ports. The Vessels taking freight for England remitted the proceeds of their Lumber Cargoes to Europe in Bills or to America in produce, & those returning bringing with them the different productions of those Islands & Settlements which were vended partly at home, & the residue exported to the neighbouring provinces, chiefly to the Carolinas, Virginia & Maryland in exchange for Corn & other provisions. Agriculture was little attended to, the Settlemts. being circumscribed to the limits of 30 or 40 Miles from the Sea Coast & the Settlers employed in procuring lumber, neglected their attention to Farming.
The Productions of New Hampshire in provisions was not Sufficient to Support the inhabitants till after the peace between France & England which took place in the Year 1762. Since that period, the Settlements have been extended to the Western boundaries of the State, & so far, that the procuring of Lumber on account of the distance for its transportation has ceased to be an object with the Settlers, they have therefore been confined in that article to the amount of their own consumption for building their Houses &c, & have bent their attention to the cultivation of their Lands.
The Manufactures of New Hampshire tho’ considerable, are without System
   
   Among our Manufactures however may be enumerated, Several Forges, Works for Manufacturing Bar Iron, One Furnace, One Rolling & Slitting Mill, 4 or 5 Oyl Mills, A Number of Fulling Mills & one Manufactory of Sail Cloth.

 or Patronage.
   
   In exception [to] these remarks, it must be Noted that the Sail Cloth Manufactory is a well regulated undertaking of a Single proprietor & the Rolling & Slitting Mill had the Assistance of the Legislature by a generous grant.

 More or less has been done in Linnen, Woolen & Cotten for many years. This is principally performed in private families in the Country, every Farmhouse having its Utensels for manufacturing the wool & flax produced by its proprietor together with a proportion of imported Cotton. These manufactures are of great use in the families where they are carried on, Serving in part for their cloathing; but too much of them are exchanged for foreign Superfuities. About the Year  a number of families from the North of Ireland came into the State & settled about 40 miles from the Sea, who being acquainted with the Manufacture of Linen have carried it on in a greater degree of perfection than any other in the State, which their descendents continue to this day. These people were very usefull & had the emigrations continued, great benefit would have derived to the Country from their example of Industry & Economy, but the ill judged policy of the day, founded on Superstitious opinions, put a Stop to the migration of all foreigners to the State.
The productions of New Hampshire had been almost confined to its Lumber & its Fisheries till since the peace of 1762 above mentioned. The produce of Beef, Wheat, Rye, Indian Corn & Pulse have since that period increased with the Settlement of the inland Townships & are now produced in great quantities; but wheat is produced only in the more distant Towns from the Sea Coast. Pot & Pearl Ashes is now also become an article in our Manufactures of great importance.
The greater part of the produce of the new Townships are transported by Land to Massachusetts, whence many of the Settlers emigrated. The Situation of the Roads admitting of a conveyance equally eligible & the Seat of government or rather the Sessions of the Legislature shifting from place to place & not being confined to, or indeed scarcely ever held in the Capital of the State, but little commercial intercourse is formed between it & the back Country. Hence the productions of the State are carried to & exported from Massachusetts & the Foreign Articles here consumed imported into & purchased from the Importers in that State, a Circumstance greatly prejudicial of our own State though probably of no national consequence.
The present State of Commerce & Navigation being perfectly known to you from the Returns continually making, no observations there on are necessary. I have the Hn to be &c
